DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on February 4, 2021 was received. Claim 1 was amended, claims 29-40 were cancelled and claims 41-51 were newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued November 9, 2020.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Hersman (US 1,651,390) in view of Brandt et al. (US 2009/0092752) on claims 1, 15, 17, 20-23 and 25, over Hersman and Brandt et al. in view of Bohle (US 5,334,244) on claims 4 and 18-19, over Hersman and Brandt et al. in view of Madsen et al. (US 2010/0267554) on claim 24, and over Hersman and Brandt et al. in view of Dannelly et al. (US 4,117,801) on claim 28 are withdrawn because Applicant amended independent claim 1 to require that chamber is arranged about a vertical axis and part of it rotates about that axis.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between group I and group II , as set forth in the Office action mailed on June 25, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 25, 2019 is fully withdrawn.  Claim 26, directed to a method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Swanson on April 8, 2021.
The application has been amended as follows: 
In claim 1, line 3, after “having a vertical axis (1)” and before “and configured to accommodate” add in the phrase “extending in the direction of gravity”

REASONS FOR ALLOWANCE
Claims 1, 4, 15, 17-26, 28 and 41-51 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claim 1 is drawn to a device for coating seeds which includes a cylindrical chamber oriented about a vertical axis, a rotating system that rotates a rotatable housing part of the chamber about that vertical axis, an air duct which feeds heated air into the chamber, a 
The closest prior art, Hersman, Brandt et al., Bohle, Madsen et al. and Dannelly et al. teach a similar particulate coating apparatus including a cylindrical drum or tank, part of which rotates and has a perforated plate as well as a source of heated air, but the prior art all fail to teach or suggest a vertically oriented drum which rotates about a vertical axis in the direction of gravity, such that seeds provided in the bottom section are moved upwards by way of the rotation. This new limitation about the direction of gravity has implicit support in the specification and figure 1, as seen by the direction (24) in which the liquid is dripped (see par. 39). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
4/8/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717